ORDER

PER CURIAM.
Quarry Holding Company and James P. Davis appeal the grant of the City of St. Peters’ motion for summary judgment and the denial of Quarry’s and Davis’ motion for summary judgment in their suit against City for “Illegal Act,” “Breach of Contract,” “Mistake,” “Unjust Enrichment,” and “Quiet Title.”
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).